Citation Nr: 1230787	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1955 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for an anxiety/mood disorder.  The matter has otherwise been handled by the RO in Louisville, Kentucky.

The Board previously remanded the Veteran's claim in August 2010 and May 2012 for further development.  That development has been completed, and the case returns to the Board for further review.


FINDINGS OF FACT

1.  The Veteran does not have PTSD based on a verified stressor in service.

2.  The Veteran's diagnosed mood disorder and major depressive disorder are not etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service, and psychoses may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107( West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in June 2005 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  An additional letter dated June 2005 informed the Veteran of the additional criteria for establishing a claim for PTSD.

Here, the duty to notify was not satisfied prior to the initial decision on the Veteran's claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of the June 2005 letter that addressed all notice elements..  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the claim was then readjudicated by way of rating decisions in July 2005 and September 2006, after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

B.  Duty to Assist

The Veteran's VA treatment records, private treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  Additional development was undertaken to attempt to verify the Veteran's stressors.  Morning reports from the Veteran's unit have been obtained.  VA also contacted the U.S. Army Crime Records Center and the U.S. Army & Joint Services Records Research Center (JSRRC) for information related to the Veteran's claimed stressors.  A negative response from the Crime Records Center was received in July 2011, and a formal finding memorandum was issued by the JSRRC in November 2011.

The Board notes that a portion of the Veteran's service treatment records and personnel records, are unavailable for review.  The Board is mindful that, in a case such as this, where service treatment records and service personnel records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

The Board also notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions as to the etiology of the Veteran's acquired psychiatric disorders.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with the opportunity to submit evidence and arguments in support of his claims.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.


Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV)); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011).

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.

The Board notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:  (f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

As the regulations governing service connection for PTSD differ from those for general service connection, the Board will first discuss PTSD.


B.  PTSD

As noted above, service connection for PTSD requires credible supporting evidence that a claimed in-service stressor occurred.

The Veteran reported several in-service stressors.  He stated that he was drafted into the military, and as a result, was exposed to people and cultures that he did not understand and was not uncomfortable with.  He stated that he had to leave his wife and mother with no driver's licenses, no jobs, and no way to meet their personal needs.  He described being aboard a ship traveling through storms across the Atlantic Ocean.  He stated that, while performing guard duty on the Czechoslovakia border, he was exposed to extremely cold temperatures, without access to proper food or clothing.  He also went out on patrol alone, and feared being lost, captured, or attacked.  He stated that brawls would occur and his fellow military personnel were beaten up.  He also stated that some of his comrades made sexual advances, and he feared they would "crawl into bed" with him.  Finally, he recalled another man by the name of Sgt. S. (full name in the claims file) who he heard had shot himself in the knees in a bathroom around December 1956.

Initially, the Board notes that the claimed stressors are not related to combat, and the Veteran's Form DD-214 does not indicate that the Veteran engaged in combat during service.

The Board also recognizes that most of the Veteran's alleged stressors are anecdotal in nature and are unlikely to be objectively verified.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) (Anecdotal incidents, although they may be true, are not researchable.  In order to be researched, incidents must be reported and documented).  However, additional development was undertaken to verify the Veteran's account of Sgt. S. shooting himself as the Veteran had reported either hearing about the incident and/or seeing him brought out on a stretcher.

Morning reports from the Veteran's unit were obtained.  These reports indicate that Sgt. S. had 6 days of administrative absence and 2 days of sick leave in December 1956.  In June 2011, an inquiry was made to the Defense Personnel Records Information Retrieval System to verify whether Sgt. S. was injured from a gunshot while stationed in Germany between October 1956 and December 1956.  However, the available records documented no such incident.  VA also contacted the U.S. Army Crime Records Center for information related to this incident, and received a negative response in July 2011.  In November 2011, the JSRRC issued a memorandum summarizing the efforts made to corroborate the Veteran's stressor.  The memorandum concluded that Sgt. S. was absent in December 1956 but that the cause of his absence was unknown.  Hence, the stressor has not been corroborated and no further development should be conducted.

Most of the Veteran's remaining stressors are not related to a fear of hostile military or terrorist activity.  However, the Veteran did report his fear of being lost, captured, or attacked while out on patrol.  The Board notes that the Veteran submitted private treatment records which also reflect diagnoses of PTSD.  In letters dated March 2007 and May 2007, Dr. J.N.S. stated that the Veteran reported his stressors in service, which included being sent out alone on patrol.  The Veteran also reported being told by another soldier at the time that, if he went alone, he could be killed.  Dr. J.N.S. attributed the Veteran's current PTSD in part to this stressor.

However, under the amended regulations noted above, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed fear of hostile military or terrorist activity stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  In this case, Dr. J.N.S. is not a VA physician and was not contracted by VA.  Therefore, his opinions regarding the relationship between Veteran's PTSD and fear experienced while on patrol are not sufficient to establish service connection.  

VA treatment records dated May 2010 show a diagnosis of PTSD, and a July 2005 PTSD screen was positive.  However, these records do not show that the Veteran's PTSD is attributable to fear he experienced while out on patrol during service.  Moreover, VA examinations conducted in October 2010 and May 2012 did not diagnose PTSD.  Notably, the May 2012 examiner observed that the Veteran had been diagnosed with PTSD in the past, particularly noting a 2006 letter from a physician who indicated that he based his diagnosis of PTSD on "nightmares [the veteran] could not talk about, hallucinations, sleepwalking, lack of attentiveness, mood swings, aggressive behavior, crying spells, and isolation from family".  The VA examiner stated, however, that these reported symptoms in no way constituted a diagnosis of PTSD which requires the presence of at least one re-experiencing symptom, at least three avoidance symptoms, and at least two hyperarousal symptoms.  He stated further that if the symptoms listed above were the only basis for the physician's diagnosis of PTSD, then he found the diagnosis was very clearly in error.  The VA examiner also noted that this list of symptoms was also inconsistent with the Veteran's presentation that day.  In summary, he could find no evidence in the clinical record that full criteria for PTSD had ever been met and in any event the Veteran did not report anything consistent with PTSD now.  The VA examiner stated elsewhere in the report that the diagnostic criteria for PTSD were not met and that he did not find the stressor criterion met.  The VA examiner indicated further that even if it was met, there were no re-experiencing symptoms or avoidance symptoms present so a diagnosis of PTSD is inaccurate.  He stated that the Veteran did report mild mood symptoms which however, had no discernable relationship to the claimed stressors or to the Veteran's military service.  

Finally, an August 2004 letter from Dr. S.J.K. noted that the Veteran reported sustaining a head injury in service.  His symptoms included flashbacks to the head injury, a non-restorative sleep pattern, labile moods, irritability, and headaches.  Dr. S.J.K. stated that these symptoms probably represent some type of PTSD.  However, the available service treatment records do not reflect any complaints, treatment, or diagnoses related to a head injury in service.  A September 1956 entry is not legible.  However, a June 1957 separation examination was normal, and the Veteran denied a history of headaches.  A history of a head injury in service was not noted.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

While the Veteran is competent to report sustaining a head injury in service, the Board finds his statements to be less credible when viewed against contemporaneous service treatment records which reflect no such injury, as well as a 47 year gap between discharge and any documented post-service treatment.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service, is probative evidence against the claim).  Notably, service connection for residuals of a head injury was already denied in the June 2005 rating decision.

An additional letter from Dr. S.J.K. dated December 2006 attributed PTSD to unspecified "episodes" in the military.  He noted that he had treated the Veteran from 1995, but he noted that the Veteran did not tell him of this symptomatology until 2005.

In sum, the evidence does not establish that the Veteran's PTSD is attributable to fear of hostile military or terrorist activity as defined by the regulations.  His account of Sgt. S. shooting himself has not been verified as a stressor and a VA examiner has stated that the Veteran did not witness this incident and did not endorse the requisite emotional reaction for the PTSD stressor criterion to be met as to this stressor; and even if the stressor criterion were met as to this purported stressor, there was no re-experiencing or avoidance symptoms present, so a diagnosis of PTSD is inaccurate.  Further, the overall weight of the evidence is against finding a head injury in service to which PTSD can be attributed.  Therefore, service connection for PTSD is not warranted.

 C.  Acquired Psychiatric Disorder (other than PTSD)

The available service treatment records are negative for any complaints, treatment, or diagnoses related to an acquired psychiatric disorder.  The Veteran underwent an examinations in June 1955 and June 1957.  No relevant abnormalities were noted, and the Veteran denied a history of sleep trouble, nightmares, depression or excessive worry, or nervous trouble.

VA treatment records dated April 2004 show the Veteran's wife reported that the Veteran had problems with anger outbursts since he returned from service.  She stated that he had no such problems during the two years prior to service.  The Veteran's daughter indicated that the Veteran had always been extremely anxious.  The Veteran himself denied any depression or suicidal/homicidal ideation.  A mood disorder screening was negative.

The Veteran's wife submitted a statement in support of his claim in October 2004.  She stated that as soon as the Veteran returned from service, he had anxiety problems that continued to this day.  He had problems with his nerves, his temper, and he was easily agitated.  In an additional statement, she stated that after his return, he had problems with talking, walking, and fighting in his sleep.  He would also fall out of bed.  He would get hyper and be unable to calm down.

The Veteran submitted a May 2005 letter from Dr. S.J.K., who stated that the Veteran had several disabilities, including anxiety and a sleep walking disorder, associated with the military.  He had these conditions ever since his military tour of duty.

VA treatment records dated May 2010 reflect a diagnosis of chronic anxiety.

The Veteran underwent a VA examination in October 2010.  The examination report noted that the examiner reviewed the Veteran's entire claims file.  The Veteran reported that he was not taking medication daily and that effectiveness of therapy from 2005 to 2008 was poor.  The Veteran was not currently receiving treatment at the time of the examination.  He reported anhedonia, psychomotor slowing, anergia, reduced motivation, insomnia, and occasional irritability.  The Veteran was noted to be vague in his reporting and unable to identify onset, frequency, duration or severity of symptomatology.  It was noted that the Veteran had several jobs in the first 10 years after service until settling into a job as a custodian and school bus driver for 17 years.  He then suffered a stroke and went on Social Security disability in 1985.  The Veteran did not report a history of suicide or violence.  Upon examination, the Veteran was anxious, with a rambling thought process noting how he was mistreated and misunderstood.  He had below average intelligence, had sleep impairment, and mildly impaired recent memory.

The examiner noted that the Veteran clearly did not meet the criterion for PTSD and did not meet the criterion for any other psychiatric diagnosis at the time of the examination.  He stated that the Veteran reported mild, transient symptoms of anxiety, sleep disturbance, and low motivation, which were not clinically significant.  The Veteran's vague self-reporting was not consistent with the presence of a nexus between military trauma and reported symptoms.  The Veteran was not taking antidepressants and was not receiving mental health treatments at the time of the examination. The Veteran exhibited no impairment in family role functioning or societal role participation associated with psychiatric symptoms.  Indeed, his reported symptoms were more consistent with the after-effects of the stroke the Veteran suffered 25 years prior.  No Axis I diagnosis was rendered.

In the May 2012 remand, the Board found the October 2010 VA examination to be inadequate.  The examiner stated that the Veteran was not taking antidepressants and was not receiving mental health treatments at the time of the examination.  However, recent private treatment records dated June 2011 indicate the Veteran was currently taking antidepressants and receiving regular mental health treatment.

The Veteran was afforded another VA examination in May 2012.  The claims file was reviewed by the examiner.  The Veteran reported trouble with sleeping, and had dreams related to general experiences in the military.  The examiner noted that these dreams were not re-experiencing of trauma.  The Veteran stated that he was short-tempered and that things "got on his nerves."  He was irritated when he perceived civilians who did not respect service members.  He felt down sometimes when faced with situations "in the world" that were unsatisfactory to him.  Depression was not a persistent problem, and he did not experience crying spells or suicidal ideation.  The examiner noted some response bias at the end of the examination when the Veteran stated, "I want to leave the impression of what they want to hear in Washington."  He also stated, "I don't want to have to come back here and do this again.  I wouldn't deliberately lie, but next time I just might make a mistake."  The examiner diagnosed a mood disorder, not otherwise specified.  She concluded that this condition was less likely than not related to service.  While he reported mild mood symptoms, there was no discernible relationship to claimed stressors or his military service.  She noted that she asked the Veteran to provide information about any potential relationship between current symptoms and service.  The Veteran was unable to do so, and simply indicated that he believed he was entitled to benefits because he was treated disrespectfully in service.  She also noted that the Veteran was not treated for mental health concerns until he was in his 70's, and therefore there was no continuum of treatment to suggest a link between current symptoms and service.

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  Although the Veteran is diagnosed with a mood disorder and chronic anxiety, the overall weight of the evidence is against a finding that these conditions are related to service.

The Board has considered the Veteran's own statements, as well as those of other lay witnesses, made in support of his claim.  As noted above, Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

In this case, the Board does not find that an acquired psychiatric disorder is the type of condition about which the Veteran or his family members are competent to render specific diagnoses.  While the Veteran and his family are certainly competent to report observable symptoms, they are not, on the facts presented, capable of providing a probative diagnosis or etiological opinion as to the Veteran's psychiatric disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran and his family offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

Further, to the extent that the  lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  Here, the Board finds that the Veteran and other lay witnesses are competent to testify as to the chronicity of psychiatric symptoms in service and continuous psychiatric symptoms after service.  Id.; see also Culver v. Derwinski, 3 Vet. App. 292 (1992).

As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility, as well as that of other lay witnesses.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

While the Board acknowledges that the Veteran and his family are competent to provide evidence of their own experiences, the fact that the Veteran did not complain of psychiatric symptoms in service, was shown to have normal psychiatric findings at the time of his 1957 separation examination, and in fact not shown to have diagnoses of a psychiatric disorder until decades after service, weighs heavily against the claims he and his family now make that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous service records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service, is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  A response bias was noted by the May 2012 VA examiner.  In light of the foregoing, and when weighed against the lack of findings in service and lack of evidence of treatment for years, the Board finds the statements regarding continuous symptomatology to not be credible.

Conclusion

The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.




						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


